REASONS FOR ALLOWANCE
1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	  Claims 1-20 are allowed.
3.  	The following is an examiner's statement of reasons for allowance: None of prior art teaches or suggests a charge sleeve assembly or kit to a vehicle auxiliary power outlet comprising a cylindrical USB port assembly coupled to a proximal end of the plug assembly, a cylindrical cover assembly with an open proximal end and an open distal end to circumscribe the cylindrical USB port assembly; a L-shaped groove portion jogging perpendicularly at the distal end of the cylindrical cover assembly; and a protruding tooth member disposed on an exterior surface of the cylindrical USB port assembly, the tooth member allowing the cover assembly to slide longitudinally along the groove portion, at the perpendicular jog, allowing the cylindrical cover assembly to rotate along the common axis defined by the coupled cylindrical electric plug assembly and the tooth member restrains longitudinal movement of the cylindrical cover assembly.
4. 	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuongchi Nguyen whose telephone number is (571) 272-2012. The examiner can normally be reached on 8:00AM-4:00PM.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, RIYAMI ABDULLAH A  can be reached on 571-270--3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (tollfree).
 	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHUONG  CHI THI NGUYEN/Primary Examiner, Art Unit 2831